DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, 21, 22, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (US 2021/0184371) hereinafter Ying in view of Interdonato, Giovanni et al “Ubiquitous cell-free Massive MIMO communications” hereinafter Interdonato (see the IDS filed on 06/18/2021). 
Regarding claim 12, Ying discloses an antenna system comprising: a Centralized Processing Unit (CPU) (see [0010], [0054], a processor 305); and at least two antenna units connected to the CPU by cables (see Abstract, [0007], [0030], [0040], an antenna array), wherein each antenna unit comprises: at least one connector (see Fig. 1, [0030], [0045], feeding ports 100A, 100B ...); one or more antenna elements (see Abstract, [0029], [0032]). Ying fails to explicitly disclose one or more Antenna Processing Units (APUs) connected to the one or more antenna elements, wherein the one or more APUs are connected to a data bus connected to the at least one connector.
Interdonato discloses one or more Antenna Processing Units (APUs) connected to the one or more antenna elements, wherein the one or more APUs are connected to a data bus connected to the at least one connector (see Pages 10-12, Figures 5(a), 5(b) wherein Interdonato discloses a radio stripe system comprising one or more Antenna Processing Units (APUs) are serially located inside the same cable, which also provides synchronization, data transfer and power supply via a shared bus).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect to the one or more antenna elements to Antenna Processing Units (APUs) and to a data bus connected to the at least one connector as taught by Interdonato into the teachings of Ying in order to enable the radio stripe system facilitating a flexible and cheap cell-free Massive MIMO deployment and integrating for example temperature sensors, microphones/speakers, or vibration sensors, and provide additional features such as fire alarms, burglar alarms, earthquake warning, indoor positioning, and climate monitoring and control.
Regarding claim 13, Ying discloses wherein each antenna unit comprises an input connector and a pass-through connector, wherein the at least two antenna units are connected in serial to the CPU by serial cabling such that the input connector of a first antenna unit is connected to the CPU with a first cable and the pass-through connector of the first antenna unit is connected to the input connector of a second antenna unit with a second cable (see Abstract, Fig.5, [0030], the abstract illustrates that wherein the plurality of antenna elements comprises a first antenna element and a second antenna element serially connected to the first antenna element via a transmission line).
Regarding claim 16, Interdonato discloses wherein the at least two antenna units (APUs) are configured to cooperate in phase coherency for beamforming of user data to and from a user device (see Page 10, the at least two antenna units (APUs).
Regarding claim 21, Interdonato discloses the antenna system included in a base station (Page 2, lines 2-13 illustrates that a communication technology that involves base stations (BSs) with very large number of transmitting/receiving antenna is Massive MIMO).
Claims 22, 25 are similar to claims 13, 16.  Therefore; claims 22, 25 are rejected under a similar rationale.
Claim 30 is similar to claim 12. Both Ying and Interdonato disclose the antenna array disclosed herein allows achieving an acceptable performance in terms of antenna gain and/or of spherical coverage (e.g. for wireless communications, e.g. for wireless cellular communications), see [0007] of Ying). Therefore; claim 30 is rejected under a similar rationale.
	Allowable Subject Matter
Claims 14-15, 17-20, 23-24, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
October 5, 2022